IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                September 14, 2010 Session

              STATE OF TENNESSEE v. DEREK DEON HESTER

               Direct Appeal from the Circuit Court for Fayette County
                    No. 6085 & 6147    J. Weber McCraw, Judge


                  No. W2009-01608-CCA-R3-CD - Filed June 29, 2011


The defendant, Derek Deon Hester, stands convicted of felony murder; aggravated child
abuse, a Class A felony; and aggravated rape of a child; a Class A felony. The trial court
sentenced him as a Range I, violent offender to a life sentence for the felony murder
conviction; as a Range I, violent offender to twenty years for the aggravated child abuse
conviction, to be served concurrently with the life sentence; and as a Range III, violent
offender to forty years for the aggravated rape of a child conviction, to be served
consecutively to the life sentence, in the Tennessee Department of Correction. On appeal,
the defendant argues that the state withheld exculpatory evidence in violation of Brady v.
Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); that the trial court erred in
granting the state’s motion to consolidate the cases; that the trial court erred in the admission
and exclusion of certain evidence; and that the evidence was insufficient to support his
convictions. Following our thorough review of the record, the parties’ arguments, and the
applicable law, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which A LAN E. G LENN and D. K ELLY
T HOMAS, J R., JJ., joined.

Paul Springer, Memphis, Tennessee, for the appellant, Derek Deon Hester.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; D. Michael Dunavant, District Attorney General; and Walt Freeland, Terry Dycus
and Joe Van Dyke, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

                                         Background
       On July 28, 2008, a Fayette County grand jury returned an indictment in case number
6085 charging the defendant, Derek Deon Hester, with the felony murder and aggravated
child abuse of the victim. On November 24, 2008, a Fayette County grand jury returned an
indictment in case number 6147 charging the defendant with the aggravated rape of the
victim, a child under three years old. Prior to trial, the state moved the trial court to
consolidate the cases. The court granted the motion over the defendant’s objection. The
matter proceeded to trial on March 16, 2009.

        State’s Proof. Dr. Karen Elizabeth Chancellor, the Chief Medical Examiner of Shelby
County, testified that she performed the autopsy of the victim. Dr. Chancellor testified that
her external examination of the victim showed evidence both of injury and medical
intervention. She explained that the victim had been hospitalized for three hours prior to her
death, and a medical team performed a neurosurgical procedure on her head to remove blood
from inside of her head. As for the victim’s injuries, Dr. Chancellor observed abrasions on
the right side of the victim’s forehead, scratches and abrasions on her right cheek, an
abrasion and scratches on her left eyelid, a small tear and abrasion on the inside of her upper
lip, a bruise on the inside of her lower lip, a horizontal red mark above the left buttock, and
another horizontal red mark above the right buttock. Upon inspecting the victim’s genitalia
region, Dr. Chancellor further observed that the victim’s labia majora was swollen and red,
that there were multiple foci of redness around the urethra, and that there were injuries to the
anus. Dr. Chancellor testified that there were four tears of the tissue surrounding the anus
and an abrasion near the anus. She opined that blunt force caused these injuries.

       In her internal examination, Dr. Chancellor observed that the surgeons had removed
a portion of the victim’s skull, and the victim’s brain was swollen to the point that it
protruded from the surgical defect. Dr. Chancellor testified that there was some hemorrhage
on the portion of the brain that was protruding. She noted in her examination that there were
several deep scalp contusions caused by blunt force injury: one on the back of the head, two
on the right side of the head, and one on the left forehead. Dr. Chancellor testified that the
victim had a subdural hemorrhage on the right side of her brain, multiple areas of acute
subarachnoid hemorrhage, a brain contusion on the left side, and a left uncal herniation. She
explained that the uncal herniation occurs when the swelling of the brain causes the brain
tissue to move “downward through the canal where the spinal cord is,” which she
characterized as an “irrevocable brain injury.” Dr. Chancellor explained that she found
hemorrhaging on the optic nerves that connected both eyes to the brain and multiple retinal
hemorrhages in both eyes. She testified that retinal hemorrhaging was a sign of head injury.
Also as part of her internal examination, Dr. Chancellor testified that she found deep
contusions on both buttocks. She found bruising of the perirectal tissue that extended two
inches upwards from the anus, indicting penetration of the anus and rectum. Dr. Chancellor
also found a bruise on the victim’s tongue, “probably caused by biting of the tongue.”

                                              -2-
       Dr. Chancellor testified that the hemorrhages on the victim’s brain, buttocks, tongue,
and eyes were “fresh,” meaning that there was no white blood cell reaction. As for the
hemorrhaging around the anus, she noted “an early neutrophilic response [meaning] that as
a response to the damage to the injury there, white cells were coming in, in an attempt to
repair.” She opined that the timeline for that injury was “hours to a day or two.”

       Dr. Chancellor testified that she determined the cause of death to be multiple blunt
force injuries to the head and the manner of death to be homicide. She also determined that
there was evidence of penetration of the rectum. Dr. Chancellor testified that in making her
determination, she reviewed the victim’s medical records from LeBonheur Children’s
Hospital (“LeBonheur”) and information from law enforcement agents. Dr. Chancellor
opined that the injury to the back of the victim’s head would not have been caused by being
dropped from a height onto carpet, but she said that it could be caused “if the head was
rocked against that carpet.” She reiterated that the injuries were not accidental.

      On cross-examination, Dr. Chancellor testified that all of the victim’s injuries “appear
approximately the same age.” She further testified that constipation or diarrhea would not
have caused the injury to the anus.

        Angela Mason testified that she was the victim’s mother. She last saw the victim on
March 3, 2008, the date of the victim’s death. Ms. Mason testified that she and her two
daughters, the victim and her sister, lived with the defendant. She said that she and the
defendant had dated for a year and a half. Ms. Mason testified that she, her daughters, and
the defendant all slept on the same mattress. Ms. Mason testified that the victim was healthy
and happy, but she did recall that the victim had a red mark on her face three weeks prior to
her death and that the victim had trouble with potty training. She agreed that the Department
of Children’s Services (“DCS”) had investigated a report that the victim was failing to thrive
after she was born, but “that was cleared up.” Ms. Mason testified that the last time anyone
had used the bathtub in their house was the Saturday morning before the victim’s death.

       Ms. Mason said that she woke up at 4:30 a.m. on March 3, 2008, and woke her
daughters up. The victim used the toilet with no problems, and Ms. Mason washed her in the
sink. She said that she washed the victim’s buttocks and did not notice any injuries, and the
victim did not complain. Ms. Mason testified that she regularly washed the victim and had
not noticed any injuries other than the red mark on her face. Ms. Mason said that she dressed
the victim in purple pants and a pink shirt, which she identified for the court. She testified
that she put the pants on the victim the right way, but at trial, the pants were turned inside
out. Ms. Mason identified a second shirt that had “Pooh” written on it as belonging to one
of her daughters, but she said that she did not put it on the victim that morning and she had
no knowledge of how the shirt came to be on the victim when she arrived at LeBonheur.

                                             -3-
       Ms. Mason testified that on a normal day, her sister-in-law would take her to work,
and they would drop her daughters off at her mother’s house on the way. The morning of
March 3, however, she, her daughters, and the defendant took a borrowed car and stopped
for gas on the way to her work. The defendant dropped her off at work, and her daughters
began crying when she got out of the vehicle. She testified that she clocked in at work at
5:46 a.m., and the defendant was supposed to take her daughters directly to her mother’s
house. Ms. Mason said that the defendant had never been alone with her daughters before
that day.

       She said that she and the defendant had disagreed over how to discipline her daughters
because the defendant tried to get her to “whoop them.” Ms. Mason testified that the
defendant had a paddle that he had gotten from neighbors on which he had written “whoop
ass.” She said that the paddle had been in their home for less than a week before the victim’s
death. She never saw him use it, and she never used it herself.

        On cross-examination, Ms. Mason testified that DCS investigated the complaint that
the victim was failing to thrive when the victim was being treated at LeBonheur for an
infection. Ms. Mason said that she would sometimes spank her daughters’ hands or on the
leg. Ms. Mason recalled that at exactly 8:00 a.m. on March 3, 2008, someone came to her
at work and told her she needed to go home. A cousin picked her up and took her to her
mother’s house, where the victim was in the ambulance. She was not able to see the victim
until just before her surgery.

       Betty Jean Mason testified that she was Angela Mason’s mother and the victim’s
grandmother. Mrs. Mason said that she had only seen the defendant a couple of times and
did not know him well. She testified that on March 3, 2008, she woke up at 5:00 a.m.
because she was expecting her daughter to drop off the grandchildren. When they did not
come, she thought they might have stayed with their mother. At some point in the morning,
she received a call from the defendant, who told her that something was wrong with the
victim and that she was unresponsive. He pulled into her yard and got out of the truck,
carrying the victim and holding the victim’s sister by the arm. The defendant brought the
victim into Mrs. Mason’s house and laid her on a couch. Mrs. Mason said that the victim did
not move at all and did not respond to her calling the victim’s name. When Mrs. Mason
touched her, the victim “jumped” but did not otherwise move. She said that the victim’s
pants were wet, so she began pulling them off of her and noticed that the victim was not
wearing any underclothes. When she asked the defendant why the victim was not wearing
underclothes, he responded that she did not have any because she had “peed in all of them.”
Mrs. Mason also noticed that the victim’s pants were on inside out and that her shirt was dry.
She said that the defendant called Tangela Mason, Angela Mason’s aunt, who came over to



                                             -4-
Mrs. Mason’s house. Mrs. Mason said that Tangela Mason took the victim and said that she
was going to take her to the emergency room.

        Tangela Mason testified that she was Mrs. Betty Jean Mason’s sister-in-law and
Angela Mason’s aunt. She lived within walking distance of Mrs. Mason’s house. She saw
the victim in the days prior to her death and did not observe anything wrong with her.
Tangela Mason recalled that on March 3, 2008, she was awakened by a phone call from the
defendant, who told her that something was wrong with the victim and that they were at Mrs.
Mason’s house. She drove to Mrs. Mason’s house, and when she entered, she saw the victim
lying on the couch. The victim did not respond to her, so she picked her up to carry her to
her car. She told Mrs. Mason that she would take her to the hospital. Tangela Mason put the
victim in her car and drove back to her house so that she could change clothes before going
to the hospital. She said that before she could get out of the car, the victim appeared to stop
breathing. When she rubbed the victim’s stomach, the victim jumped. Tangela Mason said
that she realized something was very wrong, so she called 911. Tangela Mason’s sister
arrived and began performing CPR on the victim before the First Responder arrived and took
over the CPR. Tangela Mason said that Air Wing Helicopter transported the victim to
LeBonheur. Tangela Mason recalled seeing what appeared to her to be carpet burns and
small bruises on the victim’s face that she had not seen the day before.

        Trina Montague, a paramedic with the Fayette County Ambulance Service, testified
that she and her partner received a dispatch call on March 3, 2008, at 7:38 a.m. They
responded at 7:39 a.m. and arrived on the scene at 7:57 a.m. The First Responder ran to the
ambulance with the victim in her arms as soon as the ambulance arrived and handed the
victim to Ms. Montague and her partner. Ms. Montague said that they laid the victim on a
stretcher and noticed that she was unconscious and unresponsive but breathing. She testified
that the victim had on pants but no underwear, and the pants were soaked in fresh urine.
They removed her pants and put a diaper on her. They began treating the victim and called
the helicopter to transport the victim. Ms. Montague testified that she noted in her report that
the victim had a hematoma on her forehead, bruising, and swelling above her left eye and
beside her right eye. She further noted in her report that it “appear[ed] to be a newer injury
[and did] not appear to be older.” Ms. Montague testified that she prepared her report
immediately after the helicopter flew the victim out.

       Jason Hamilton testified that he was Ms. Montague’s partner on March 3, 2008. He
said that he removed the victim’s clothes and placed them on a bench in the ambulance.
After the victim was transported by helicopter, he realized that her clothing was still in the
ambulance, so he contacted the sheriff’s office, who retrieved the clothing.




                                              -5-
        Captain Ricky Wilson, of the Fayette County Sheriff’s Office, testified that he
received the victim’s shirt from Jason Hamilton. He put the item in a bag and gave it to
Investigator Drewery. Captain Wilson testified that Investigator Drewery met the defendant
at LeBonheur, and the defendant voluntarily returned with the investigator to Fayette County.
Captain Wilson met the defendant at the justice complex. They had the defendant remove
his clothing and put on jail clothes because they wanted to preserve any evidence that might
be on his clothing. Captain Wilson placed the defendant in an interview room, asked to
speak with him, and advised him of his Miranda rights. The defendant signed a waiver of
rights form and agreed to provide a DNA sample. Captain Wilson said that he and the
defendant talked about his background and what he and the family had been doing over the
previous twenty-four hours. The defendant wrote out a statement saying that after they took
Angela Mason to work, he and the children returned home so that he could change clothes
before paying the electric bill. He wrote that he asked the victim’s sister to put the victim’s
jacket on her, but the sister replied that the victim was asleep. He went to check on her and
“discovered that [the victim] was not acting herself,” so he took her to her grandmother’s
house and called “the aunt” to help.

        Investigator Phil Drewery, of the Fayette County Sheriff’s Office, testified that
Captain Wilson informed him at approximately 9:00 a.m. on March 3, 2008, that the victim
had been transported by helicopter to LeBonheur with severe head injuries. Investigator
Drewery went to LeBonheur because the victim’s mother and her boyfriend, the defendant,
were there. He spoke with the victim’s mother, who told him that she, the defendant, and her
children went to her workplace that morning, and the defendant was supposed to take the
children to their grandmother’s house after dropping her off at work. After speaking with
the victim’s mother, Investigator Drewery began talking to the defendant, but they were
interrupted by a nurse who announced that the victim was about to go into surgery.
Investigator Drewery then spoke to Dr. Catherine Cox, who informed him that the child was
unresponsive, had severe trauma to the head, and had anal bleeding. Investigator Drewery
decided at that point that he should take the defendant back to Fayette County because he was
concerned for the defendant’s safety considering that the victim’s family members, who were
at the hospital, knew that the defendant was the last person with the victim, and because the
defendant was a person of interest. The defendant agreed to go with him. Investigator
Drewery said that policy required him to perform a pat-down of the defendant and place him
in handcuffs. Investigator Drewery stated that the defendant was “fully cooperative.” They
drove to the county line, where a deputy met them and completed the defendant’s transport
to the justice complex.

       Investigator Drewery went to the victim’s home after dropping off the defendant with
the deputy. He testified that the victim’s mother had given him permission to search the
home, and the defendant had given him the key. He began taking photographs as soon as he

                                              -6-
walked in the door. While at the residence, he received a phone call from LeBonheur that
the victim had died. Investigator Drewery testified that he saw three drops of what appeared
to be blood on the carpet of the home and a napkin in the kitchen that also appeared to have
blood on it. He saw tissue paper in the bathroom’s trash can that appeared to have blood on
it, and he noticed large drops of water in the bathtub. Investigator Drewery found more
drops of what appeared to be blood in the entrance to the master bedroom. He testified that
he sent all the items that appeared to have blood on them to the crime laboratory. He said
that one piece of tissue paper from the bathroom trash can had the defendant’s DNA on it,
but neither his DNA nor the victim’s DNA was found on anything else. Investigator
Drewery testified that he found a long-sleeved pink shirt in the bedroom of the family’s
home, and it was “saturated.” He reiterated that the shirt “was wet[,] very wet.” Investigator
Drewery testified that he spoke with Betty Mason and Tangela Mason on March 3, 2008, and
collected the victim’s purple pants from Tangela Mason.

        Investigator Drewery testified that he spoke with Dr. Chancellor, the medical
examiner, on March 4, 2008, and then interviewed the defendant. The defendant agreed to
speak with him and signed a waiver of rights form. Investigator Drewery said that the
interview lasted approximately five hours, including breaks, and the defendant ultimately
wrote out a statement by hand. In his statement, the defendant wrote that the victim fell to
the floor and hit her head while he was putting her sister in bed. After her sister told him that
the victim would not wake up, he noticed that she was not breathing properly and had
drooled on her shirt. He removed the shirt she was wearing and put her in a shirt that had
“Pooh” written on it. He took the girls to their grandmother’s house and called their aunt to
help. In a question-and-answer portion of the statement, the defendant explained that the
victim hit the back of her head on the floor when she fell. He denied sexually assaulting the
victim. Investigator Drewery testified that during the interview, he asked the defendant about
the droplets of what appeared to be blood, and the defendant said that the victim’s sister had
a nosebleed. The defendant told him that the last time that anyone had used the bathtub had
been Saturday morning. After Investigator Drewery showed him pictures of water in the
bathtub, the defendant told him that he had forgotten to tell Captain Wilson the day before
that he had dropped the victim. The defendant did not explain why there was water in the
bathtub. Investigator Drewery testified that, in his opinion, the water in the bathtub was
connected with the wet shirt he found.

       On March 5, 2008, Investigator Drewery spoke again with Dr. Chancellor, who
informed him that the victim would not have received the type of injuries she had from a
short fall like the defendant described. Investigator Drewery requested another interview
with the defendant, who signed another waiver of rights form. The defendant told him that
he did not use the bathtub on March 3 nor did he give either the victim or her sister a bath.
He said that he dropped the victim when he was putting her sister in bed.

                                               -7-
        On cross-examination, Investigator Drewery agreed that the victim’s vaginal, oral, and
rectal swabs, as tested by the Tennessee Bureau of Investigation (“TBI”), were negative for
the presence of semen. Her pants and the long-sleeved pink shirt were also negative for the
presence of semen. Investigator Drewery agreed that the only blood found in the residence
belonged to an unidentified male and an unidentified female. He testified that the
defendant’s DNA was found on a piece of tissue paper found in the bathroom.

       Dr. Karen Lakin testified that she was the Medical Director for the LeBonheur Child
Assessment Program. She explained that the program was a consulting service for the
hospital and that they assisted with evaluation recommendations and acted as liaison between
the hospital and DCS. Dr. Lakin testified that of the cases of child physical abuse that she
investigated, she determined that there was no abuse in approximately one-third of the cases.
She said that she and her team evaluated over 400 cases of potential abuse that were admitted
to LeBonheur during the year prior to the trial and evaluated another 100 cases of children
who were treated in the emergency room but not admitted to the hospital.

        Dr. Lakin said that she was called to consult on the victim’s case, and she saw the
victim in the emergency room. She said that she and her team interviewed the victim’s
mother to get the victim’s history in order to determine treatment. Dr. Lakin performed a
physical examination of the victim and noticed “some very concerning injuries that were very
obvious on her head [and] forehead.” Dr. Lakin described the injuries as multiple abrasions
and ecchymosis, which she said were recent injuries. Dr. Lakin testified that during the
examination, she observed that the victim was “actively bleeding” from her rectum and had
three external tears in her anal area. She testified that she normally would contact the
Memphis Sexual Assault Resource Center to collect any evidence of possible sexual abuse,
but in this case, the victim’s CT scans showed a large subdural hematoma and herniation, so
the medical team rushed her into surgery to try to save her life. Because the victim did not
survive, the medical examiner’s office continued the investigation.

        Dr. Lakin testified that subdural hematomas can result from high impact situations,
“such as being hit by a car,” or when there is “acute acceleration and then an immediate
deceleration, such as the head being accelerated very quickly and then stopped by impact.”
She said that the type of force required to result in such an injury was difficult to quantify but
would be a “greater force than what a reasonable person would recognize as being normal
activity.” Dr. Lakin said that she would agree with another expert’s opinion “that this child’s
injuries to the head were the result of blunt force trauma, possibly four separate blows,
maybe more.” She testified that the victim’s CT scans indicated that the victim had “very,
very acute, active bleeding” on her brain. The CT scans did not indicate any prior bleeds nor
did it show any skull fractures. Dr. Lakin said that the absence of skull fractures was another
indication “of the very violent shaking that probably occurred with a sudden deceleration.”

                                               -8-
She opined that the ecchymosis and abrasions on the victim’s face indicated some type of
contact, and the “combination of the acceleration/deceleration and the sudden stopping and
the impact . . . caused this injury.” She testified that the victim’s retinal hemorrhages were
“also associated with very significant shaking and acceleration and deceleration and sudden
stop.” Dr. Lakin testified that in her opinion, the victim’s injuries were very recent because
she had both internal and external active bleeding. She said that the injuries to the victim’s
head and rectum were not connected. Dr. Lakin said that a fall from shoulder height onto
carpet would not have caused the victim’s injuries. She testified that the tears around the
victim’s anal region were more significant than fissures related to constipation or superficial
injuries from a straddle injury sustained in a fall.

        On cross-examination, Dr. Lakin said that she was unaware that DCS had investigated
a failure to thrive complaint associated with one of Angela Mason’s daughters.

         Defendant’s Proof. Annie Hester testified that she was the defendant’s mother. She
said that he lived with her until he moved out to live with his girlfriend, but she said that he
still stayed with her some. She testified that she had advised him not to date Angela Mason.
Ms. Hester testified that the defendant was a nice person, and she had not had problems with
him.

        The defendant testified that he was twenty-three years old at the time of trial. He had
finished high school and had a welding certificate from a vocational school. He was not
working in March 2008. The defendant testified that he met Angela Mason at his cousin’s
house, and they eventually began dating. He said that Ms. Mason had two children when
they began dating, and she was living with her sister. Sometimes, he spent the night at her
sister’s house also. In February 2008, he and Ms. Mason and her two children moved into
a home together. He said that the only time he kept Ms. Mason’s children was March 3,
2008. He said that Ms. Mason would discipline her children with whatever she could get her
hands on, and he said that he “was just disappointed how she was disciplining her kids.” The
defendant said that on March 2, 2008, his neighbor gave him a paint stirrer, and he put the
paint stirrer on top of the door and told Ms. Mason to use it to discipline her children.

        The defendant said that Ms. Mason woke up at 4:30 a.m. on March 3, 2008, and began
getting her children ready. He noticed that the victim’s pants were on backwards and told
Ms. Mason, but Ms. Mason said it did not matter because they were only going to their
grandmother’s house. The defendant testified that he rode with Ms. Mason and the children
when she drove to work. When he was driving back after dropping Ms. Mason off, he said
he was thinking about going to put in a job application and missed the turn to Mrs. Betty Jean
Mason’s house. He decided to return home and change clothes to make a better impression
at the place he was applying. When he got home, he took both children in his arms because

                                              -9-
they were asleep. The defendant testified that when he put the victim’s sister in the bed, the
victim “came out of [his] arms.” The victim did not wake up, so he put her in the bed. He
changed clothes in another room. When he finished getting dressed, he asked the victim’s
sister to put her jacket on and to help the victim put hers on. The victim’s sister told him that
the victim was not responding to her. The defendant testified that when he went to check on
the victim, the victim’s eyes were rolling into the back of her head, and she was slobbering
on her shirt. He changed her shirt so that she did not have to go out in the cold in a wet shirt.
He put her jacket on her and took her to Mrs. Mason’s house. He said that he did not call
911 from his house because he could not get reception on his cell phone. The defendant said
that he called Mrs. Mason as soon as he got signal on his phone. He pulled into her yard and
took the victim inside. The defendant said that he called Tangela Mason next. She came
over to the house and tried to get the victim to respond. The defendant said that the First
Responder arrived and began treating the victim. He testified that no one asked him what
happened until the family was at LeBonheur. He said that he told the people who asked what
happened that the victim fell out of his arms.

       The defendant said that he met Investigator Drewery at LeBonheur and agreed to go
with him to Fayette County. The defendant said that he gave a statement to Captain Wilson
and gave him a DNA sample. The following day, he gave a statement to Investigator
Drewery. He talked to Investigator Drewery again on March 5. The defendant testified that
he signed waiver of rights forms on each occasion that he spoke with Captain Wilson or
Investigator Drewery. The defendant testified that he saw a bruise on the victim’s face
sometime in February, but he did not see any injuries on her face when he took the victim to
Mrs. Mason’s house on March 3. He said that he never saw the victim bleeding.

        On cross-examination, the defendant testified that he arrived at Mrs. Mason’s house
at approximately 6:55 a.m. He said that he did not know how the victim received the injuries
to the side of her head or the bruises and abrasions on her face.

       Following the close of proof and deliberations, the jury convicted the defendant of
felony murder; aggravated child abuse, a Class A felony; and aggravated rape of a child, a
Class A felony. The trial court sentenced him as a Range I, violent offender to a life sentence
for the felony murder conviction and to a concurrent sentence of twenty years for the
aggravated child abuse conviction, to be served in the Tennessee Department of Correction.
Pursuant to Tennessee Code Annotated section 39-13-531(b), the trial court sentenced the
defendant as a Range III offender to forty years at 100% for the aggravated rape of a child
conviction and ordered the sentence to run consecutively to the defendant’s life sentence.
The trial court denied the defendant’s motion for new trial, and the defendant filed a timely
notice of appeal.



                                              -10-
                                            Analysis

        On appeal, the defendant argues that the state withheld exculpatory evidence in
violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); that
the trial court erred in granting the state’s motion to consolidate the cases; that the trial court
erred in the admission and exclusion of certain evidence; and that the evidence was
insufficient to support his convictions.

                                       I. Brady Violation

        The defendant contends that the state suppressed the victim’s past medical records and
DCS records. The defendant concedes that the state allowed defense counsel to copy its file
but alleges that the state decided on its own that the victim’s records were irrelevant and that
it was not obligated to produce them. He further argues that the state was obligated to turn
over the records to the trial court for an in camera inspection and to allow the trial court to
determine the relevance of the records. The state responds that the defendant has not shown
that the state did not produce the records or that the records were material.

       In Brady v. Maryland, the Supreme Court held that “suppression by the prosecution
of evidence favorable to an accused upon request violates due process where the evidence
is material either to guilt or to punishment, irrespective of good faith or bad faith of the
prosecution.” 373 U.S. at 87; see also Sample v. State, 82 S.W.3d 267, 270 (Tenn. 2002).
In United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985), the
Supreme Court held that both exculpatory and impeachment evidence fall under the Brady
rule.

        The duty to disclose extends to all “favorable information” regardless of whether the
evidence is admissible at trial. Johnson v. State, 38 S.W.3d 52, 56 (Tenn. 2001). However,
the state “is not required to disclose information that the defendant already possesses or is
able to obtain.” State v. Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App. 1992). Nor is
the state required to disclose information which is not possessed by or under the control of
the prosecution or other governmental agency. Id.

      Before an accused is entitled to relief under this theory, he must establish several
prerequisites: (a) the defendant requested the information, unless the information was
obviously exculpatory; (b) the prosecution must have suppressed the evidence; (c) the
evidence suppressed must have been favorable to the accused; and (d) the evidence must
have been material. See Johnson, 38 S.W.3d at 56; see also Bagley, 473 U.S. at 674-75;
Brady, 373 U.S. at 87; State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995).



                                               -11-
       In this case, the defendant has made no argument that the allegedly suppressed records
were favorable, material evidence. There is no evidence in the record that the state had any
medical records of the victim other than the records of her treatment at LeBonheur on March
3, 2008. The record suggests that the state gave the victim’s March 3 medical records to the
defendant because the defendant requested a continuance to have time to review the records.
The state is not obligated to turn over evidence it does not possess. Marshall, 845 S.W.2d
at 233. Therefore, the defendant’s Brady argument related to the victim’s past medical
records is without merit.

        As for the victim’s DCS records, the defendant has made no showing that the records
contained favorable, material evidence, and the records are not in the appellate record before
this court. The trial transcript reveals that the state reviewed the DCS records and found
nothing relevant to this case. Additionally, the transcript reveals that DCS refused to release
the victim’s record.1 The defendant argues that the state should not be allowed to determine
whether potential evidence is subject to disclosure. However, he presents no authority for
this argument. The United States Supreme Court has noted that the “[s]ettled practice” is for
the state to make the decision on disclosure. See Pennsylvania v. Ritchie, 480 U.S. 39, 59,
107 S. Ct. 989, 1002, 94 L. Ed. 2d 40 (1987).

        In the typical case where a defendant makes only a general request for
        exculpatory material under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194,
        10 L. Ed. 2d 215 (1963), it is the State that decides which information must be
        disclosed. Unless defense counsel becomes aware that other exculpatory
        evidence was withheld and brings it to the court’s attention, the prosecutor’s
        decision on disclosure is final.

Id. While the defendant did make a specific request for exculpatory material in the victim’s
DCS records, the state determined that there was no exculpatory material therein. If the
defendant believed that the state was dishonest in its assessment of the records, the defendant
was free to bring it to the court’s attention and seek a court order for DCS to disclose the
records to the court for an in camera inspection. See Tenn. R. Crim. P. 17. In our view, the
state fulfilled its obligation under Brady, and we conclude that the defendant has not shown

        1
          DCS records are confidential, and the Tennessee Code Annotated provides that the records can
be disclosed by court order to “any law enforcement agency, grand jury or court.” Tenn. Code Ann. §
37-5-107. The statutes allow the district attorney general to review DCS records but provides that those
records reviewed by the district attorney general remain confidential to the same extent that records not
shared with the district attorney general are confidential. See id. § 37-1-409. Tennessee Code Annotated
section 37-1-409 further provides that shared information that does not become part of a court record -
through court order, criminal prosecution, or to the extent required by the rules of criminal procedure -
remains confidential.

                                                  -12-
that the state suppressed favorable, material evidence. He is, therefore, without relief as to
this issue.

                                     II. Consolidation

        The defendant asserts that the trial court erred in consolidating the two indictments
for trial. Specifically, the defendant argues that because defense counsel objected to the
state’s motion to consolidate, the trial court should have applied the rule governing the
severance of cases. The defendant further argues that the trial court abused its discretion
because it did not take proof that the offenses were part of a common plan or scheme or that
evidence of the rape would be admissible in a trial for felony murder, and vice versa. The
defendant asserts that the trial court’s erroneous consolidation of the cases unfairly
prejudiced him by allowing the jury to hear “the egregious and offensive allegation[]” of
rape, making it “much more difficult for the jury to find the defendant credible” with regard
to the felony murder and child abuse charges.

        In pretrial proceedings, the state moved to consolidate the three cases pursuant to
Rules 8 and 13 of the Tennessee Rules of Criminal Procedure. Rule 8(b) provides that two
or more offenses may be “consolidated pursuant to Rule 13 if the offenses constitute parts
of a common scheme or plan or if they are of the same or similar character.” Rule 13 allows
the trial court to consolidate the offenses if the offenses could have been joined in a single
indictment pursuant to Rule 8 or sever the offenses if the prosecution or defense could have
obtained a severance under Rule 14. See Tenn. R. Crim. P. 13(a) and (b). The defendant
opposed the state’s motion. “[W]hen a defendant objects to a pre-trial consolidation motion
by the state, the trial court must consider the motion by the severance provisions of Rule
14(b)(1), not the ‘same or similar character’ standard of Rule 8(b).” Spicer v. State, 12
S.W.3d 438, 443 (Tenn. 2000). Pursuant to Rule 14(b)(1), “the defendant shall have a right
to a severance of the offenses unless the offenses are part of a common scheme or plan and
the evidence of one would be admissible upon the trial of the others.” Id. at 445.

       The first prong of Rule 14(b)(1) requires a showing that: (1) the offenses are of
distinctive design or are signature crimes; (2) the evidence demonstrates a larger continuing
plan or conspiracy; or (3) the offenses are part of the same criminal transaction. State v.
Moore, 6 S.W.3d 235, 240 (Tenn. 1999). “The same transaction category involves crimes
which occur within a single criminal episode.” State v. Hallock, 875 S.W.2d 285, 290 (Tenn.
Crim. App. 1993). Also, a common scheme or plan may be supported by evidence of
“groups or sequences of crimes committed in order to achieve a common ultimate goal or
purpose.” Id. The larger, continuing plan classification has been reserved for cases
involving evidence of crime sprees demonstrating the commission of several crimes closely
related in time. See State v. Allen Prentice Blye, No. E2001-01375-CCA-R3-CD, 2002 WL

                                             -13-
31487524, at *6 (Tenn. Crim. App., at Knoxville, Nov.1, 2002), perm. app. denied (Tenn.
Mar. 10, 2003).

        The second prong of Rule 14(b)(1) requires a showing that the evidence of one
offense would be admissible in the trial of the other offenses. Therefore, the question of
evidentiary admissibility must be addressed. Spicer, 12 S.W.3d at 445. The trial court must
conclude that: (1) evidence of each offense is relevant to some material issue in the trial of
the other offenses; and (2) the probative value of the evidence of other offenses is not
outweighed by the prejudicial consequences of admission. Id. “Evidence of a person’s
character or trait of character is not admissible for the purpose of proving action in
conformity with the character or trait on a particular occasion.” Tenn. R. Evid. 404(b).
However, evidence of “other crimes, wrongs, or acts” may be admissible for “other
purposes” such as proving identity, criminal intent, or rebuttal of accident or mistake. Id.;
Tenn. R. Evid. 404, Advisory Comm’n Cmts. To determine whether evidence of other
crimes, wrongs or acts is admissible for a purpose other than to prove that the person acted
in conformity with a character trait, the trial court must determine whether “a material issue
exists other than conduct conforming with a character trait,” and the court “must exclude the
evidence if its probative value is outweighed by the danger of unfair prejudice.” Tenn. R.
Evid. 404(b)(2) and (4).

         Generally, if the trial court complied with the Rules of Criminal Procedure, its
decision to consolidate offenses will not be overturned absent an abuse of discretion. State
v. Toliver, 117 S.W.3d 216, 231 (Tenn. 2003); Spicer, 12 S.W.3d at 442. In this case, the
trial court issued an order stating that the state’s motion for consolidation was well taken, but
the court made no findings of fact regarding whether the offenses were part of a common
scheme or plan nor did the court consider the admissibility of evidence of each offense in the
trial of the other offenses. Therefore, the court applied an incorrect legal standard. See State
v. Garrett, 331 S.W.3d 392, 404 (2011). To determine whether the trial court improperly
consolidated the offenses, we must conduct the analysis that the trial court failed to conduct.
Id. Because the trial court did not take any proof in this matter, we will conduct the analysis
based upon the evidence presented at trial. Id.

       At trial, the victim’s mother testified that the victim was healthy when she washed her
before work on March 3, 2008. She did not see any tears around the victim’s anal region.
The defendant was alone with the victim and her sister from the time the victim’s mother
went to work until he took the unresponsive victim to her grandmother’s house. The medical
testimony established that all of the victim’s injuries were recent. Dr. Lakin testified that in
her opinion, the victim’s injuries were very recent because she had both internal and external
active bleeding. Dr. Chancellor testified that the hemorrhages on the victim’s brain,
buttocks, tongue, and eyes were “fresh,” and that there was an early white cell response to

                                              -14-
the hemorrhaging around the victim’s anus. She opined that the timeline for that injury was
“hours to a day or two.” Dr. Chancellor testified that all of the victim’s injuries “appear[ed]
approximately the same age.” In our view, the proof supports the conclusion that the
offenses charged in the separate indictments were part of the same criminal transaction
because the offenses involved the same victim and were very closely connected in time and
place; thus, the first requirement under the Rule 14(b)(1) analysis is met.

       The second requirement that a showing that the evidence of one offense would be
admissible in the trial of the other offenses is also met. In a trial for felony murder and child
abuse, a material issue would have been that the victim’s head injuries were a result of an
accident. Proof of the rape would have been relevant to rebut a theory of accidental injury
and to show criminal intent. In a trial for rape of a child, the evidence of the child’s head
injuries, which led to her death and to the felony murder and child abuse charges, would have
supported the state’s theory that diarrhea, constipation, or a straddle fall did not cause the
damage to the victim’s anus because the victim could have sustained the injuries during the
rape. Therefore, the evidence of each offense is relevant to some material issue in the trial
of the other offenses.

        Furthermore, the probative value of the evidence is not outweighed by the danger of
unfair prejudice. Evidence of each offense - that the child sustained four blows to the head
and that something penetrated the child’s anus - was certainly damaging; however “the mere
fact that evidence is particularly damaging does not make it unfairly prejudicial.” State v.
Gentry, 881 S.W.2d 1, 7 (Tenn. Crim. App. 1993). The proof of the separate offenses was
sufficient without proof of the other2 ; therefore, there was no danger in this case of the jury
inferring the defendant’s guilt based on a perceived propensity to commit similar offenses
or of “encourag[ing] the jury to bolster the proof of each crime with proof of the other.”
Garrett, 331 S.W.3d at 406. Thus , the record supports the consolidation of the offenses.

       We conclude that the trial court’s failure to follow the proper procedure for
consolidation was an abuse of discretion because the court applied an incorrect legal
standard. However, because the record supports the consolidation of the offenses, we cannot
say that the court’s error more probably than not affected the judgment. Therefore, we
further conclude that the trial court’s error was harmless.

                                  III. Exclusion of Evidence

       The defendant contends that the trial court erred by excluding the testimony of Felicia
Hester, the defendant’s cousin. The record reflects that the trial court excluded part of
Felicia Hester’s testimony after finding that the testimony was irrelevant.

       2
           See infra Part V

                                              -15-
        When viewing a claim regarding the trial court’s exclusion of evidence on the grounds
of irrelevance, this court will not disturb the decision of the trial court absent an abuse of
discretion. See State v. Dubose, 953 S.W.2d 649, 652 (Tenn. 1997). Evidence is relevant
if it has “any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” Tenn. R. Evid. 401. Even relevant evidence, however, may be excluded “if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of
the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
needless presentation of cumulative evidence.” Id. 403.

       Felicia Hester testified during a jury-out hearing that at some time years before the
victim’s death, she overheard the victim’s sister say that her private part hurt and say that
someone named Bullet did something to her. Ms. Hester did not know Bullet’s real name,
when this occurred, how old the victim’s sister was at the time, or what, if anything, was
done about the situation. Ms. Hester also testified that she witnessed Angela Mason spank
her children. The trial court found that her testimony regarding Bullet was irrelevant because
she could not provide a specific timeframe or location. The trial court stated that Ms. Hester
could testify that she witnessed Ms. Mason spank her children, but the defense did not call
Ms. Hester for that testimony.

       We conclude that the trial court did not abuse its discretion by excluding Ms. Hester’s
testimony based on relevance. The excluded portion of her proffered testimony had no
bearing on any fact pertaining to the defendant’s guilt or innocence. Even if marginally
relevant to some issue, Ms. Hester’s testimony could have properly been excluded under the
considerations of Rule 403. Therefore, the defendant’s argument is without merit.

                                IV. Admission of Evidence

       The defendant claims that the trial court erred by allowing the state to introduce the
defendant’s juvenile record to impeach Annie Hester’s testimony. The record reflects that
during a jury-out hearing, the trial court specifically ordered the state not to use the
defendant’s juvenile court adjudications. In the state’s cross-examination of Ms. Hester, the
following exchange took place between the state and the witness:

       [STATE] Q. When he was young, you said he never got in any trouble, never
       got in any fights. Those weren’t true statements were they, ma’am?

       [WITNESS] A. He said what had happened at school.

       Q. No, ma’am. He said when he was young. Those weren’t true statements,
       were they? Because he did get in some trouble, didn’t he?


                                             -16-
       A. Okay. When he brought that up - -

       Q. Did he get in trouble - -

       A. - - I remember - -

       Q. No, ma’am - -

       A. - - when he brought it up, yeah.

       Q. I don’t want to go into any specifics. Let’s just - - listen to my question.
       He did get in some trouble, didn’t he?

       A. Yeah.

       Q. And he did get in some fights, didn’t he?

       A. Yeah. After he brought it up, I remember.

       Q. So what you told these folks the first time wasn’t quite true, was it,
       ma’am?

       A. (No audible response)

Defense counsel did not object to the state’s questioning about “some fights” that the
defendant was in during his youth.

        In most cases, the failure to raise a contemporaneous objection to the admission of
evidence at the time the evidence is introduced at trial results in waiver of the particular issue
on appeal. See Tenn. R. App. P. 36(a); State v. Thompson, 36 S.W.3d 102, 108 (Tenn. Crim.
App. 2000). However, an objection is considered contemporaneous if counsel makes the
objection in a motion in limine and the particular issue is considered and ruled upon. State
v. Alder, 71 S.W.3d 299, 302 (Tenn. Crim. App. 2001). In such cases, counsel is not required
to make repetitious objections to issues which have been previously ruled upon in order for
that issue to be preserved for appeal. Id. Nonetheless, counsel must be vigilant to object
contemporaneously to issues which are only tentatively suggested or incompletely developed
in connection with a motion in limine, otherwise, counsel risks waiver of the issue on appeal.
Id.; see also State v. McGhee, 746 S.W.2d 460, 462 (Tenn. 1988).

        While there was no written motion in limine in this case, the particular issue of the use
of the defendant’s juvenile record to impeach Annie Hester’s testimony was considered and


                                              -17-
ruled upon by the trial court. However, that ruling was limited to juvenile court adjudications
and contained no mention of the vague reference to “some fights,” about which the state
questioned Ms. Hester. Therefore, we consider the reference to “some fights” in the state’s
cross-examination to be an issue only tentatively suggested by the trial court’s ruling, and we
conclude that defense counsel should have contemporaneously objected to the questioning
to avoid waiver of the issue. Thus, with no contemporaneous objection, the defendant has
waived appellate review of this issue. See Tenn. R. App. P. 36(a).

                               V. Sufficiency of the Evidence

        The defendant contends that the evidence was insufficient to support his convictions
for felony murder, aggravated child abuse, and aggravated rape of a child. Specifically, the
defendant contends that the medical evidence introduced at trial revealed contradictory
causes of death and that the state presented no evidence that the defendant sexually
penetrated the victim.

        It is well-established that once a jury finds a defendant guilty, his or her presumption
of innocence is removed and replaced with a presumption of guilt. State v. Evans, 838
S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the convicted defendant has the burden
of demonstrating to this court why the evidence will not support the jury’s verdict. State v.
Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). To meet this burden, the defendant must establish that no “rational trier of
fact” could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Evans, 108 S.W.3d 231, 236 (Tenn.
2003); see also Tenn. R. App. P. 13(e). In contrast, the jury’s verdict approved by the trial
judge accredits the state’s witnesses and resolves all conflicts in favor of the state. State v.
Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The state is entitled to the strongest legitimate view
of the evidence and all reasonable inferences which may be drawn from that evidence.
Carruthers, 35 S.W.3d at 558. Questions concerning the credibility of the witnesses,
conflicts in trial testimony, the weight and value to be given the evidence, and all factual
issues raised by the evidence are resolved by the trier of fact and not this court. State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not attempt to re-weigh or re-evaluate the
evidence. State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006). Likewise, we do not replace the
jury’s inferences drawn from the circumstantial evidence with our own inferences. State v.
Reid, 91 S.W.3d 247, 277 (Tenn. 2002).

       A defendant may be convicted on the basis of direct or circumstantial evidence or a
combination of both. State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003); see
also State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In fact,
circumstantial evidence alone may be sufficient to support a conviction. State v. Tharpe, 726
S.W.2d 896, 899-900 (Tenn. 1987). Moreover, the state does not have the duty to exclude


                                              -18-
every other hypothesis except that of guilt. See State v. Dorantes, 331 S.W.3d 370, 380
(Tenn. 2011) (adopting the United States Supreme Court standard that the jury is only
required to weigh evidence, whether direct or circumstantial, against the reasonable doubt
standard); see also State v. James, 315 S.W.3d 440, 455 n. 14 (Tenn. 2010) (noting that
federal courts have rejected the notion that the government has a duty to exclude every other
hypothesis save that of the defendant’s guilt). “Circumstantial evidence in this respect is
intrinsically no different from testimonial evidence.” Holland v. United States, 348 U.S. 121,
140, 75 S. Ct. 127, 99 L. Ed. 150 (1954). Therefore, when considering the sufficiency of
evidence, we treat direct and circumstantial evidence the same.

        Relevant to this case, felony murder is the killing of another committed in the
perpetration of or attempted perpetration of aggravated child abuse. Tenn. Code Ann. §
39-13-202(a)(2). A murder qualifies as felony murder if the underlying felony is closely
connected to the killing in time, place, causation, and continuity of action. State v. Pierce,
23 S.W.3d 289, 295 (Tenn. 2000). Proof of the intention to commit the underlying felony
and at what point it existed is a question of fact to be decided by the jury after consideration
of all the facts and circumstances. State v. Buggs, 995 S.W.2d 102, 107 (Tenn. 1999).

        To sustain the defendant’s conviction for aggravated child abuse, the state had to
prove that the defendant committed the offense of child abuse or neglect, and the conduct
resulted in serious bodily injury to the child. See Tenn. Code Ann. § 39-15-402(a)(1). Child
abuse occurs when a person “knowingly, other than by accidental means, treats a child under
eighteen (18) years of age in such a manner as to inflict injury.” Id. § 39-15-401(a). Bodily
injury includes “a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary
illness or impairment of the function of a bodily member, organ, or mental faculty . . . .” Id.
§ 39-11-106(a)(2). “‘Serious bodily’ injury means bodily injury that involves: [a] substantial
risk of death; [p]rotracted unconsciousness; [e]xtreme physical pain; [p]rotracted or obvious
disfigurement; or [p]rotracted loss or substantial impairment of a function of a bodily
member, organ or mental faculty[.]” Id. § 39-11-106(a)(34)(A)-(E).

       To establish aggravated rape of a child, the state was required to prove “unlawful
sexual penetration of a victim by the defendant . . . if the victim is three (3) years of age or
less.” Tenn. Code Ann. § 39-13-531(a). Sexual penetration is defined as “sexual
intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of
any part of a person’s body or of any object into the genital or anal openings of the victim’s,
the defendant’s, or any other person’s body, but emission of semen is not required.” Tenn.
Code Ann. § 39-13-501(7).

        Taken in the light most favorable to the state, the evidence presented at trial showed
that the victim was healthy and without injury when her mother washed her the morning of
March 3, 2008. The two-year-old victim was alone with the defendant and her three-year-old


                                              -19-
sister from approximately 5:46 a.m., when her mother clocked into work, until the defendant
brought her to her grandmother’s house, at which time she was unresponsive. She was
airlifted to LeBonheur, where Dr. Lakin noted that she had active bleeding from her anus and
indications of head trauma. CT scans and emergency surgery revealed that the victim’s brain
was actively hemorrhaging, causing herniation. Despite the LeBonheur staff’s efforts, the
victim died. Dr. Chancellor’s autopsy revealed tears around the victim’s anus, bruising of
the perirectal tissue that extended two inches upward from the anus, four deep scalp
contusions, a subdural hemorrhage on the right side of her brain, multiple areas of acute
subarachnoid hemorrhage, a brain contusion on the left side, and a left uncal herniation. Dr.
Chancellor testified that the victim died of multiple blunt force trauma to her head and that
the bruising to the perirectal tissue indicated penetration. Dr. Chancellor also testified that
a fall from shoulder height would not have caused the victim’s injuries and that the victim’s
injuries were all approximately the same age. Based on this evidence, we conclude that a
rational trier of fact could find that the defendant caused the victim’s head injuries, that the
head injuries were not caused by accidental means, and that the victim died of those head
injuries. We further conclude that a rational trier of fact could find that the defendant was
responsible for penetrating the victim’s anus by some means. The jury resolved any alleged
inconsistencies in testimonies in favor of the state. The evidence was sufficient to sustain
the defendant’s convictions; therefore, the defendant is without relief in this matter.

                                         Conclusion

       Based on the foregoing reasons, we affirm the judgments of the trial court.

                                                     ___________________________________
                                                     J.C. McLIN, JUDGE




                                              -20-